Citation Nr: 1625121	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  14-24 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date prior to July 19, 2013 for the grant of service connection for tinnitus.

2.  Entitlement to an effective date prior to July 19, 2013 for the grant of service connection for right ear hearing loss.

(The issues of entitlement to service connection for colon cancer, a skin disorder, and posttraumatic stress disorder, and entitlement to an increased rating for anxiety disorder will be the subject of a separate decision.)  


REPRESENTATION

Veteran represented by:	Mary-Christy Fisher, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for tinnitus and right ear hearing loss with an assigned effective date of July 19, 2013.  Thereafter, the Veteran perfected an appeal as to the propriety of the assigned effective date.  

A Decision Review Officer (DRO) hearing was scheduled in February 2014.  An Informal Conference was held in lieu of the requested hearing and a report of this conference is contained in the claims folder.  

In December 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  At such time, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such additional evidence.

At the December 2014 Board hearing, the issue of whether there was clear and unmistakable error (CUE) in a February 2010 rating decision that originally denied service connection for tinnitus and right ear hearing loss was raised by the Veteran, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The Board notes that the Veteran testified at Board video-conference hearings in June 2013 and July 2014 before different Veterans Law Judges regarding issues other than those on the title page.  Consequently, the issues discussed at those hearings will be addressed in a separate decision.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed so that the Veteran is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

In connection with the instant appeal, the Veteran claims that he is entitled to an effective date prior to July 19, 2013, for the grant of service connection for tinnitus and right ear hearing loss.  However, as noted in the Introduction, he has also alleged CUE in the February 2010 rating decision that originally denied such claims.  In this regard, he claims that the February 2010 rating decision failed to properly consider the evidence in his service treatment records with respect to an in-service explosion as well as complaints of hearing loss and tinnitus at that time and at separation.  He further argues that VA should have ordered an examination in connection with his original claim for service connection.  

On review, the Board finds that the issue of whether the February 2010 rating decision was clearly and unmistakably erroneous is inextricably intertwined with the appeal as to entitlement to earlier effective dates for service connection for tinnitus and right ear hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As such, Board consideration of the Veteran's appeal concerning his claim for an effective date prior to July 19, 2013, for the grant of service connection for tinnitus and right ear hearing loss must be deferred pending the AOJ's adjudication of his CUE claim.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the referred claim of whether there is CUE in the February 2010 rating decision that originally denied service connection for tinnitus and right ear hearing loss.  Should the AOJ deny the claim, the Veteran must be notified of the decision and informed of his appellate rights.  While the Veteran has perfected an appeal as to the issues of entitlement to an earlier effective date for service connection for tinnitus and right ear hearing loss, he is hereby notified that only if he files a timely notice of disagreement and a timely substantive appeal will the CUE claim be considered by the Board.   

2.  After completing the above action, the Veteran's claims of entitlement to an effective date prior to July 19, 2013, for the grant of service connection for tinnitus and right ear hearing loss should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




